DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 12-18, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US 2010/0132208) in view of Starks (US (,149,036).
Moon et al teach an apparatus as claimed.
The apparatus comprises:
A processing chamber (20), chamber walls, a chamber door (11), a heating element (30), a steam generator (40), a fan (34), which is readable on both a supply fan and an exhaust fan (please, note that the claims do not require the claimed supply and exhaust fans be different parts. Moon et al also teach a bottom wall of the chamber (20) provided with a steam port (44). Moon et al also teach a filter (100). The referenced parts are best shown on Figures 1-3 and described in the related description. The filter is best shown on Figure 7.
See also Figures 4-6 and the related description.
The walls and the door of the chamber (20) are shown as having thickness, such is readable on the claimed unspecified insulation.
The apparatus is functioning by supplying steam to the chamber.
Moon et al also teach a method of using the apparatus comprising disposing an item to be steamed in the chamber activating the heater, and the steam generator, activating the fan.
Moon et al do not teach supplying antimicrobial and sanitizing agent to the steam.
However, Starks teaches that it was known and beneficial to supply chitosan to the steam of the clothes steam treatment apparatuses and teach benefits of such. Starks teach chitosan as an antimicrobial/disinfecting and sanitizing agent.
See at least the Abstract, the disclosure at columns 1-3, 6 and the Examples. The application of the vapor steam to the clothes, garments, etc. is disclosed at least at column 3, lines 3-34 and column 6, lines 1-14.
Starks also state that the chitosan treatment can be implemented with any type of the steam generating device (at least column 6, lines 27-33).
It would have been obvious to an ordinary artisan at the time the invention was filed to provide apparatus/method of Moon et al with a generator applying chitosan (an antimicrobial/disinfecting and sanitizing agent) to the steam in order to obtain benefits disclosed by Starks.
As to claims: 9 and 12-18:
Moon et al do not specifically state to what temperature the temperature in the chamber is increased.
But since Moon et al teach the use of steam and also teach prevention of the lowering the temperature of the steam and prevention of the condensation of the steam (at least [0038]), it would have been obvious to an ordinary artisan at the time the invention was filed that the apparatus of Moon et al supplies the steam with the temperature of above 100C (212F).
Further, it has been obvious to an ordinary artisan at the time the invention was filed to find an optimum temperature of the treatment in the apparatus of Moon et al by routine experimentation depending from the specific of the application and the article to be treated.

	
As to claims 6 and 17: Modified Moon et al do not specifically state that the filter of the apparatus is a HEPA filter, but since they disclose the filter they used as an antibiotic filter, which removes dust, nap, odors, bacteria, etc. it appears that the disclosed filter is a HEPA filter. See at least [0012] and [0046-47].
On the hand, it would have been obvious to an ordinary artisan at the time the invention was filed to use a HEPA filter in the apparatus of Moon et al in order to use a known device for its known purpose since HEPA filters by the definition are specifically designed to remove at least 99.97% of dust, pollen, mold, bacteria, and any airborne particles with a size of 0.3 microns (µm).


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US 2010/0132208) in view of Starks (US (,149,036) and further in view of Shin et al (US 2019/0257024).
Modified Moon et al do not specifically teach magnetic locking of the door.
However, the use of magnetic lacking for the doors of the clothes treatment apparatuses was known as evidenced by Shin et al (see at least [0074]).
It would have been obvious to an ordinary artisan at the time the invention was filed to provide magnetic locking to keep the door of the apparatus of Moon et al locked during the use in order to use a known device for its known purpose.


Claims 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US 2010/0132208) in view of Starks (US (,149,036) and further in view of any one of Kim et al (US 2009/0133298) and Grimm et al (US 6,868,621).
Modified Moon et al do not specifically teach a temperature sensor.
However, the use of sensors to control functioning of the clothes treatment apparatuses was known as evidenced by Kim et al and Grimm et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide apparatus of Moon et al with temperature sensors in order to enable control of the functioning of the apparatus.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the amended claims are allowable.
This is not persuasive for the reasons presented in the rejections above.
The teachings of Moon et al and Starks have been used to show that the device and method of the amended claims would have been obvious to an ordinary artisan at the time the invention was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711